Citation Nr: 1401498	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  10-42 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to service connection for a low back disorder, to include degenerative disc disease.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran served on active duty from February 1978 to February 1983. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Regional Office. 

In August 2012, the Veteran testified from the RO at a hearing held before the undersigned Veterans Law Judge by way videoconference technology.  A transcript of the hearing is in the record. 

A review of the Virtual VA paperless claims processing system reveals documents that are either duplicative of the evidence of record or are not pertinent to the present appeal.  The Veterans Benefits Management System does not include any documents.    

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran was afforded a VA examination in February 2009 to determine the etiology of his claimed back disability; however, the opinion provided by the VA examiner was inadequate as he did not address the Veteran's lay statements of ongoing back pain since service and appeared to require medical documentation of ongoing treatment for back pain.  

Further, in August 2012 the Veteran testified that he had received VA treatment for back problems in 1983 or 1984, had been treated by multiple private doctors, and had applied for Social Security benefits.  

These records are outstanding, and an attempt should be made to obtain them for review in connection with the VA examination.

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to contact the Veteran in order, with his assistance, to identify any outstanding records of pertinent medical treatment from VA or non-VA health care providers, to include treatment records dated in 1983 or 1984 for back problems from the VA medical facility in New Mexico.  

With the Veteran's assistance obtain copies of any pertinent records and add them to the claims file, to specifically include private treatment records from Dr. G. in New Mexico, Dr. G. in Lubbock, Texas, and Dr. P.  See August 2012 hearing transcript page 19.  Follow the procedures for obtaining the records set forth by 38 C.F.R.§ 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).
   
2. The RO also should take all indicated action to obtain a copy of all the medical records from the Social Security Administration that were used in considering the Veteran's claim for disability benefits.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

3. After all outstanding records have been obtained, the RO should have the Veteran scheduled for a VA examination to determine the nature and likely etiology of the claimed back disorder.  

A notation to the effect that this record review took place should be included in the report.  

The requested opinion should be provided based on the results of examination, a review of the evidence of record, and sound medical principles.  The opinion must be based on a suitable medical explanation, supported by extant medical knowledge and the facts of the record. 

The examiner is asked to address the following question:

Is it at least as likely as not (50 percent probability or more) that the Veteran's back disability had its onset during service or was caused by an injury or other incident in service?  

The examiner is asked to comment on service treatment records which show that the Veteran in June 1978 was treated for a back strain and in August 1981 complained of lower back pain.  

The examiner is advised that the Veteran was an infantryman in service and he contends that his back pain is due to road marches and carrying heavy loads in service.  

The Veteran is competent to report his symptoms and history, and the Veteran's reports of continuous back pain since service must be acknowledged and considered in formulating any opinion.  See August 2012 Board hearing transcript pages 3 to 5. 

The examiner must provide reasons for the opinion given.  If the examiner cannot provide an opinion, the examiner must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered. 

4. After completing all indicated development, the RO should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

